      Case 2:18-cv-01546-DSC-CRE Document 99 Filed 12/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

TAKTL, LLC, A LIMITED LIABILITY                       )
COMPANY;                                              )
                                                      )              2:18-CV-01546-DSC
                Plaintiff,                            )
                                                      )
        vs.                                           )
                                                      )
IWR, NORTH AMERICA, LLC, A                            )
                                                      )
LIMITED LIABILTY COMPANY; AND                         )
ALLIANCE GLAZING TECHNOLOGIES,                        )
INC., A CORPORATION;                                  )
                                                      )
                Defendants,                           )


                                       MEMORANDUM ORDER

       AND NOW, this 16th day of December, 2020,

       Upon consideration of Plaintiff TAKTL, LLC’s (“TAKTL”) motion to compel (ECF No.

94), it is HEREBY ORDERED that TAKTL’s motion is denied.

       Plaintiff served a discovery request upon Defendants IWR North America, LLC (“IWR”)

and Alliance Glazing Technologies, Inc. (“AGT”) seeking “[a]ll Documents and Communications

that refer, reflect, or relate to agreements and/or contracts made between IWR and AGT relating

to the Project, including, without limitation . . . any agreements regarding any assignment of claims

and/or defenses related to the Project.” (ECF No. 95 at 1-2). During the deposition of an IWR

representative Eric Youngblood, he testified that IWR and AGT entered into a settlement

agreement related to the Project and it contained a cost-sharing provision related to the distribution

of recovered proceeds from the Project. (ECF No. 95-1 at 3-4). According to TAKTL, it is likely

that the settlement agreement between the co-defendants contains non-disparagement and

indemnification obligations which “have prevented [IWR and AGT] from fully disclosing matters


                                                  1
       Case 2:18-cv-01546-DSC-CRE Document 99 Filed 12/16/20 Page 2 of 3




at issue in this dispute.” (ECF No. 95 at 3). TAKTL is willing to stipulate to IWR and AGT

producing a redacted version of the settlement agreement which divulges only the parties’ names

and signatures, date of the agreement, and any indemnification or non-disparagement provisions.

Id. at 4.

        IWR and AGT respond that TAKTL has not met its burden in making a particularized

showing as to why the settlement agreement is relevant and likely to lead to the admissibility of

discoverable evidence. (ECF No. 96).

        In civil actions, Federal Rule of Civil Procedure 26 governs the scope of permissible

discovery and permits a party to discover “any nonprivileged matter that is relevant to any party’s

claim or defense.” While Rule 26 permits liberal discovery, when a non-settling party seeks to

discover a settlement agreement, an inherent tension is created between this rule and Federal Rule

of Evidence 408 which generally prohibits the use of settlement discussions. “The mere fact that

settling parties have agreed to maintain the confidentiality of their agreement does not

automatically serve to shield the agreement from discovery[,]” Duncan v. Black, No. 2:15CV1347,

2018 WL 317957, at *2 (W.D. Pa. Jan. 8, 2018), however, a party seeking disclosure must make

a particularized showing of relevance or need that the evidence is likely to lead to the discovery of

admissible evidence. Fidelity Fed. Sav. and Loan Ass'n v. Felicetti, 148 F.R.D. 532, 534

(E.D.Pa.1993); Doe v. Methacton Sch. Dist., 164 F.R.D. 175, 176 (E.D.Pa.1995); In re Flat Glass

Antitrust Litig., MDL No.1942, 2013 WL 1703864, at *1 (W.D.Pa. Apr.19, 2013); Burlington v.

News Corp., No. CIV.A. 09-1908, 2015 WL 2070063, at *3–5 (E.D. Pa. May 4, 2015). Federal

Rule of Evidence 408 prohibits evidence of settlement agreements to prove or disprove the validity

or amount of a disputed claim or to impeach by a prior inconsistent statement or contradiction.

Fed. R. Evid. 408(a). While the court is permitted to admit such evidence for another purpose,



                                                 2
      Case 2:18-cv-01546-DSC-CRE Document 99 Filed 12/16/20 Page 3 of 3




such a proving a witness’s bias or prejudice under Fed. R. Evid. 408(b), “broad assertions about

witnesses that might be produced at trial, and the need to impeach them, are not enough.” Spear v.

Fenkell, No. CIV.A. 13-02391, 2015 WL 3947559, at *3 (E.D. Pa. June 26, 2015) (citations and

quotation marks omitted). See also Quinn v. AVCO Corp., No. 1:15-CV-01005-RGA, 2018 WL

5292545, at *1 (D. Del. Oct. 25, 2018), reconsideration denied, No. 1:15-CV-01005-RGA, 2018

WL 6168178 (D. Del. Nov. 26, 2018) (“Vague generalizations that there is some potential that the

Agreement would lead to evidence impugning an undisclosed witness are simply insufficient.”).

       TAKTL’s sole argument is that it is going to call Mr. Youngblood of IWR as a witness at

trial and it has “special reason to believe that IWR and AGT are bound by non-disparagement and

indemnification obligations that have prevented them from fully disclosing matters at issue in this

dispute.” (ECF No. 95 at 3). This is not enough to meet the high burden for disclosing such

agreements and constitutes a vague generalization that the agreement potentially would lead to

evidence that calls Mr. Youngblood’s credibility into question. To be sure, TAKTL does not argue

that it is entitled to the Agreement as evidence to offset damages nor does TAKTL argue it is

relevant to any defense raised by IWR or AGT.

       Accordingly, TAKTL’s motion to compel (ECF No. 94) is denied.


                                                            By the Court:

                                                            s/ Cynthia Reed Eddy
                                                            Cynthia Reed Eddy
                                                            Chief United States Magistrate Judge

cc: all registered counsel via CM-ECF




                                                3
